DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment / Comments
2.	Claims 1-17 and 19-21 of the present application are considered novel, consequently, are allowed.
Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods involves receiving a first set of data from a vehicle sensor at a first time, the vehicle sensor is located on or in the autonomous vehicle.  A potential danger is associated with an object located in an environment where the autonomous vehicle is driven or associated with a condition in the environment where the autonomous vehicle is driven, is determined, using the first set of data.  A playback of a first audio is indicated with the potential danger associated with the object or the condition, is caused.  A second set of data is received from the vehicle sensor at a second time is later in time compared to the first time.  An increased potential danger is presented by the object or the condition based on a comparison of the first set of data to the second set of data, is determined.  A playback of a second audio is caused by applying a sound profile to the first audio, based on the increased potential danger.  The condition includes a driver condition indicative of a level of attentiveness of a driver in the autonomous vehicle.  Causing the playback of the second audio .
Consider claim 1, the best reference found during the process of examination, Likuta (U.S. 2020/0186964), discloses a use of unmanned aerial vehicle (UAV) communication cells in conjunction with MEC nodes may provide low-latency processing of vehicle movement data to generate vehicle guidance instructions for vehicles. Vehicle movement data of vehicles are received at a base station of a wireless carrier network from a UAV communication cell that is attached to the base station. The base station sends the vehicle movement data to a mobile edge computing (MEC) node that directly communicates with the base station so that the MEC node generates vehicle guidance instructions. The vehicle guidance instructions are then received by 
Consider claim 1, another best reference found during the process of examination, Sterling (U.S. 10131323), discloses a notification system for a vehicle.  The system comprises at least one object detection sensor configured to detect an object proximate to the vehicle and communicate a distance signal indicating a distance of the object from the vehicle. The system further comprises a first notification device configured to output a vibrating notification and a controller in communication with the at least one object detection sensor and the first notification device. The controller is configured to identify a first object detection of the approaching object in response to the distance signal indicating that the distance of the object is less than a first predetermined distance. The controller is further configured to activate the first device to output the vibrating notification in response to the first object detection.
	Claims 7 and 13 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 7 and 13 are patentable over related arts.  Claims 2-6, 8-12, 14-17 and 19-21 depend from claims 1 7 and 13, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689